Opinion by
Orlady, P. J.,
This controversy between husband and wife was presented to the court under a bill in equity to determine the reasonable amount the defendant should pay for the maintenance of his wife and child. It involved the careful examination of many business interests, and the findings of fact to a number of requests submitted by the plaintiff and defendant. These were carefully considered, and an elaborate opinion was filed disposing of the disputed questions of fact and the law relating thereto, with a discussion of the legal principles involved. After entering a decree, exceptions on the part of both plaintiff and defendant were filed, and after further consideration a final decree was entered. There is no exception filed by the appellant to any of the answers by the lower court to requests, nor to the court’s findings and conclusions, and following Young v. Zion Reformed Congregation, 254 Pa. 442, the appeal should be dismissed and the decree affirmed. If the parties interested in such a controversy accept the finding of fact as determined in the court below, and the decree logically follows such finding and conclusion, it is a waste of time for an appellate court to further examine the record to justify the decree entered.
The appeal is dismissed, and the decree affirmed.